1. The verdict was a necessary consequence of the evidence in this case.(a.) Human intent can only be ascertained by acts and conduct; and the law presumes that every act which is in itself unlawful, was criminally intended, until the contrary is made to appear.2. To constitute a principal in the second degree, one must aid and abet the principal in the first degree. To charge that aiding or abetting is sufficient, is error.(a.) Under the evidence in this case, the charge does not appear to have injured the defendant.